Case 2:20-mc-00170-KSH Document 2-3 Filed 04/06/21 Page 1 of 3 PageID: 24




                      EXHIBIT C
           Case 2:20-mc-00170-KSH Document 2-3 Filed 04/06/21 Page 2 of 3 PageID: 25


Danielle Pierre

From:                Danielle Pierre
Sent:                Tuesday, December 8, 2020 9:23 AM
To:                  'Sheldon Gopstein'
Cc:                  Dafney Stokes; Tabitha Luc
Subject:             RE: KeyBank v. Direct Building


Mr. Gopstein,

Unless we hear from you by tomorrow COB regarding your clients’ availability to be deposed, I will be noticing the
depositions for late January 2021.

Thank you,
Danielle




Danielle Pierre | Associate | Wong Fleming

821 Alexander Road, Suite 200 | Princeton, NJ 08540
Phone: 609.951.9520 | Fax: 609.951.0270

www.wongfleming.com

IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S.
federal tax advice contained in this communication (including any attachments) is not intended or written to be used, and
cannot be used, for the purpose of (a) avoiding penalties under the Internal Revenue Code or (b) promoting, marketing or
recommending to another party any transaction or matter addressed herein.

THIS ELECTRONIC MAIL TRANSMISSION AND ANY ATTACHMENTS MAY CONTAIN PRIVILEGED, CONFIDENTIAL, OR
PROPRIETARY INFORMATION INTENDED ONLY FOR THE PERSON(S) NAMED. IF THE READER OF THIS MESSAGE IS NOT
THE INTENDED RECIPIENT OR THE AUTHORIZED REPRESENTATIVE OF THE INTENDED RECIPIENT, YOU ARE HEREBY
NOTIFIED THAT ANY DISTRIBUTION, COPYING, OR DISCLOSURE OF THIS COMMUNICATION IS STRICTLY PROHIBITED

From: Danielle Pierre
Sent: Thursday, December 3, 2020 7:18 PM
To: 'Sheldon Gopstein' <sg@gopsteinlaw.com>
Cc: Dafney Stokes <dstokes@wongfleming.com>; Tabitha Luc <tluc@wongfleming.com>
Subject: RE: KeyBank v. Direct Building

Good evening,

I am circling back with you regarding your clients’ availability for deposition. Please let me know some possible dates
and I will provide a notice of deposition outlining the details for a remote examination.


Thank you,

                                                             1
           Case 2:20-mc-00170-KSH Document 2-3 Filed 04/06/21 Page 3 of 3 PageID: 26

Danielle




Danielle Pierre | Associate | Wong Fleming

821 Alexander Road, Suite 200 | Princeton, NJ 08540
Phone: 609.951.9520 | Fax: 609.951.0270

www.wongfleming.com

IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S.
federal tax advice contained in this communication (including any attachments) is not intended or written to be used, and
cannot be used, for the purpose of (a) avoiding penalties under the Internal Revenue Code or (b) promoting, marketing or
recommending to another party any transaction or matter addressed herein.

THIS ELECTRONIC MAIL TRANSMISSION AND ANY ATTACHMENTS MAY CONTAIN PRIVILEGED, CONFIDENTIAL, OR
PROPRIETARY INFORMATION INTENDED ONLY FOR THE PERSON(S) NAMED. IF THE READER OF THIS MESSAGE IS NOT
THE INTENDED RECIPIENT OR THE AUTHORIZED REPRESENTATIVE OF THE INTENDED RECIPIENT, YOU ARE HEREBY
NOTIFIED THAT ANY DISTRIBUTION, COPYING, OR DISCLOSURE OF THIS COMMUNICATION IS STRICTLY PROHIBITED

From: Danielle Pierre
Sent: Tuesday, November 24, 2020 6:29 PM
To: 'Sheldon Gopstein' <sg@gopsteinlaw.com>
Cc: aekstein@dbsnynj.com; sposen@dbsnynj.com; Dafney Stokes <dstokes@wongfleming.com>; Tabitha Luc
<tluc@wongfleming.com>
Subject: RE: KeyBank v. Direct Building

Thank you.

Please find attached a copy of the Judgment entered in New York and later domesticated to New Jersey.

Best,
Danielle




Danielle Pierre | Associate | Wong Fleming

821 Alexander Road, Suite 200 | Princeton, NJ 08540
Phone: 609.951.9520 | Fax: 609.951.0270

www.wongfleming.com

IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S.
federal tax advice contained in this communication (including any attachments) is not intended or written to be used, and
cannot be used, for the purpose of (a) avoiding penalties under the Internal Revenue Code or (b) promoting, marketing or
recommending to another party any transaction or matter addressed herein.

                                                           2
